UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: August 31 Date of reporting period: March 1, 2014 to May 31, 2014 Item 1.Schedule of Investments. Attached hereto. EEB Guggenheim BRIC ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Long-Term Investments - 99.7% Common Stocks - 82.2% Basic Materials - 6.9% Aluminum Corp. of China Ltd. (China)(a) Cia Siderurgica Nacional SA, ADR (Brazil)(b) Fibria Celulose SA, ADR (Brazil)(a) (b) Mechel, ADR (Russia)(a) MMC Norilsk Nickel OJSC, ADR (Russia) Novolipetsk Steel OJSC, GDR (Russia) Phosagro OAO, GDR (Russia) Sesa Sterlite Ltd., ADR (India)(b) Severstal OAO, GDR (Russia) Sinopec Shanghai Petrochemical Co. Ltd. (China) Ultrapar Participacoes SA, ADR (Brazil) Uralkali OJSC, GDR (Russia) Vale SA, ADR (Brazil)(b) Communications - 19.9% 21Vianet Group, Inc., ADR (China)(a) (b) Baidu, Inc., ADR (China)(a) Bitauto Holdings Ltd., ADR (China)(a) China Mobile Ltd. (China) China Telecom Corp. Ltd. (China) China Unicom Hong Kong Ltd., ADR (China)(b) ChinaCache International Holdings Ltd., ADR (China)(a) (b) Ctrip.com International Ltd., ADR (China)(a) E-Commerce China Dangdang, Inc., ADR (China)(a) (b) Giant Interactive Group, Inc., ADR (China) Mail.ru Group Ltd., GDR (Russia)(a) MegaFon OAO, GDR (Russia) Mobile Telesystems OJSC, ADR (Russia) NetEase, Inc., ADR (China)(b) Perfect World Co. Ltd., ADR (China) Phoenix New Media Ltd., ADR (China)(a) (b) Qihoo 360 Technology Co. Ltd., ADR (China)(a) (b) QIWI plc, ADR (Russia)(b) Sistema JSFC, GDR (Russia)(a) SouFun Holdings Ltd., ADR (China) Tim Participacoes SA, ADR (Brazil) VimpelCom Ltd., ADR (Russia) Vipshop Holdings Ltd., ADR (China)(a) Youku Tudou, Inc., ADR (China)(a) YY, Inc., ADR (China)(a) Consumer, Cyclical - 1.1% China Eastern Airlines Corp. Ltd. (China)(a) China Lodging Group Ltd., ADR (China)(a) China Southern Airlines Co. Ltd. (China) Home Inns & Hotels Management, Inc., ADR (China)(a) Tata Motors Ltd., ADR (India) Consumer, Non-cyclical - 9.4% 51job, Inc., ADR (China)(a) AMBEV SA, ADR (Brazil) BRF SA, ADR (Brazil) China Distance Education Holdings Ltd., ADR (China)(b) Dr Reddy's Laboratories Ltd., ADR (India) Magnit OJSC, GDR (Russia) Mindray Medical International Ltd., ADR (China)(b) New Oriental Education & Technology Group, Inc., ADR (China) O'Key Group SA, GDR (Russia) TAL Education Group, ADR (China)(a) WNS Holdings Ltd., ADR (India)(a) WuXi PharmaTech Cayman, Inc., ADR (China)(a) X5 Retail Group NV, GDR (Russia)(a) Energy - 25.8% China Petroleum & Chemical Corp. (China) CNOOC Ltd. (China) Eurasia Drilling Co. Ltd., GDR (Russia) Gazprom Neft OAO, ADR (Russia) Gazprom OAO, ADR (Russia) JA Solar Holdings Co. Ltd., ADR (China)(a) (b) JinkoSolar Holding Co. Ltd., ADR (China)(a) (b) LUKOIL OAO, ADR (Russia) NOVATEK OAO, GDR (Russia) PetroChina Co. Ltd. (China) Petroleo Brasileiro SA, ADR (Brazil) Reliance Industries Ltd., GDR (India)(c) ReneSola Ltd., ADR (China)(a) (b) Rosneft OAO, GDR (Russia)(a) Surgutneftegas OAO, ADR (Russia)(a) Tatneft OAO, ADR (Russia) Trina Solar Ltd., ADR (China)(a) (b) Yanzhou Coal Mining Co. Ltd., ADR (China)(b) Financial - 12.1% Axis Bank Ltd., GDR (India) Banco Santander Brasil SA, ADR (Brazil) China Life Insurance Co. Ltd. (China) Etalon Group Ltd., GDR (Russia) Gafisa SA, ADR (Brazil)(b) HDFC Bank Ltd., ADR (India) ICICI Bank Ltd., ADR (India) LSR Group, GDR (Russia)(a) Noah Holdings Ltd., ADR (China)(a) (b) NOMOS-BANK, GDR (Russia)(a) Sberbank of Russia, ADR (Russia) State Bank of India, GDR (India)(b) VTB Bank OJSC, GDR (Russia) Industrial - 1.5% China Ming Yang Wind Power Group Ltd., ADR (China)(a) (b) Embraer SA, ADR (Brazil) Globaltrans Investment PLC, GDR (Russia) Guangshen Railway Co. Ltd. (China) Larsen & Toubro Ltd., GDR (India)(b) TMK OAO, GDR (Russia) Yingli Green Energy Holding Co. Ltd., ADR (China)(a) (b) Technology - 4.1% AutoNavi Holdings Ltd., ADR (China)(a) Changyou.com Ltd., ADR (China)(a) (b) Infosys Ltd., ADR (India) NQ Mobile, Inc., ADR (China)(a) (b) RDA Microelectronics, Inc., ADR (China) Semiconductor Manufacturing International Corp. (China)(a) Shanda Games Ltd., ADR (China)(a) Wipro Ltd., ADR (India)(b) Utilities - 1.4% Centrais Eletricas Brasileiras SA, ADR (Brazil)(b) Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil)(b) CPFL Energia SA, ADR (Brazil) Huaneng Power International, Inc. (China) RusHydro JSC, ADR (Russia) Total Common Stocks - 82.2% (Cost $160,805,654) Preferred Stocks - 17.4% Basic Materials - 3.6% Braskem SA, ADR (Brazil)(b) Gerdau SA, ADR (Brazil) Vale SA, ADR (Brazil) Communications - 0.7% Telefonica Brasil SA, ADR (Brazil) Consumer, Cyclical - 0.0%* GOL Linhas Aereas Inteligentes SA, ADR (Brazil)(a) (b) Consumer, Non-cyclical - 0.7% Cia Brasileira de Distribuicao, ADR (Brazil) Energy - 3.6% Petroleo Brasileiro SA, ADR (Brazil) Financial - 8.0% Banco Bradesco SA, ADR (Brazil) Itau Unibanco Holding SA, ADR (Brazil) Utilities - 0.8% Cia Energetica de Minas Gerais, ADR (Brazil)(b) Cia Paranaense de Energia, ADR (Brazil)(b) Total Preferred Stocks - 17.4% (Cost $54,381,462) Exchange Traded Fund - 0.1% Vanguard FTSE Emerging Markets ETF (Cost $161,025) Total Long-Term Investments - 99.7% (Cost $215,348,141) Number of Shares Description Value Investments of Collateral for Securities Loaned - 6.1% BNY Mellon Securities Lending Overnight Fund, 0.1251%(d) (e) (Cost $10,366,885) Total Investments - 105.8% (Cost $225,715,026) Liabilities in excess of Other Assets - (5.8%) Net Assets- 100.0% ADR - American Depositary Receipt GDR - Global Depositary Receipt JSC - Joint Stock Company JSFC - Joint Stock Financial Corp. NV - Publicly Traded Company OAO - Open Joint Stock Company OJSC - Open Joint Stock Company PLC - Public Limited Company SA - Corporation * Less than 0.1%. (a) Non-income producing security. (b) Security, or portion thereof, was on loan at May 31, 2014. (c) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2014 these securities amounted to $1,463,601, which represents 0.9% of net assets. (d) At May 31, 2014, the total market value of the Fund's securities on loan was $12,667,894 and the total market value of the collateral held by the Fund was $13,033,749, consisting of cash collateral of $10,366,885 and U.S. Government and Agency securities valued at $2,666,864. (e) Interest rate shown reflects yield as of May 31, 2014. See previously submitted notes to financial statements for the period ended February 28, 2014. Country Breakdown % of Long-Term Investments China 31.3% Brazil 31.3% Russia 25.3% India 12.0% United States 0.1% Subject to change daily. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments fortax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”).Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Fund's investments at May 31, 2014: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $- $- Preferred Stocks - - Exchange Traded Fund - - Investments of Collateral for Securities Loaned - - Total $- $- Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. During the nine months ended May 31, 2014, there were no transfers between levels. DEF Guggenheim Defensive Equity ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Long-Term Investments - 99.7% Common Stocks - 83.9% Basic Materials - 4.9% LyondellBasell Industries NV (Netherlands) POSCO, ADR (South Korea) Potash Corp. of Saskatchewan, Inc. (Canada) Sasol Ltd., ADR (South Africa) Ternium SA, ADR (Luxembourg) Communications - 15.2% BT Group PLC, ADR (United Kingdom) CenturyLink, Inc. China Mobile Ltd., ADR (China) China Telecom Corp. Ltd., ADR (China) Chunghwa Telecom Co. Ltd., ADR (Taiwan)(a) Cisco Systems, Inc. Frontier Communications Corp. KT Corp., ADR (South Korea) Mobile Telesystems OJSC, ADR (Russia) Pearson PLC, ADR (United Kingdom) SK Telecom Co. Ltd., ADR (South Korea) Telekomunikasi Indonesia Persero TBK PT, ADR (Indonesia) Verizon Communications, Inc. Vodafone Group PLC, ADR (United Kingdom) Windstream Holdings, Inc.(a) Consumer, Cyclical - 3.7% Kohl's Corp. PetSmart, Inc.(a) Target Corp. Wal-Mart Stores, Inc. Consumer, Non-cyclical - 12.2% Altria Group, Inc. Clorox Co. ConAgra Foods, Inc. Dr Pepper Snapple Group, Inc. General Mills, Inc. GlaxoSmithKline PLC, ADR (United Kingdom)(a) Kraft Foods Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Procter & Gamble Co. Quest Diagnostics, Inc. Safeway, Inc. Energy - 7.9% BP PLC, ADR (United Kingdom) CNOOC Ltd., ADR (China) ConocoPhillips PetroChina Co. Ltd., ADR (China) Petroleo Brasileiro SA, ADR (Brazil) Royal Dutch Shell PLC, ADR (United Kingdom) Statoil ASA, ADR (Norway) Total SA, ADR (France) Financial - 15.0% Alexandria Real Estate Equities, Inc., REIT Banco de Chile, ADR (Chile)(a) Brixmor Property Group, Inc., REIT Brookfield Asset Management, Inc. (Canada) Camden Property Trust, REIT Digital Realty Trust, Inc., REIT HCP, Inc., REIT Health Care REIT, Inc., REIT PartnerRe Ltd. (Bermuda) Realty Income Corp., REIT Senior Housing Properties Trust, REIT Starwood Property Trust, Inc., REIT Travelers Cos., Inc. Ventas, Inc., REIT Westpac Banking Corp., ADR (Australia)(a) Industrial - 2.0% Republic Services, Inc. Waste Management, Inc. Technology - 4.1% Apple, Inc. Canon, Inc., ADR (Japan) Intel Corp. Taiwan Semiconductor Manufacturing Co. Ltd., ADR (Taiwan) Utilities - 18.9% AGL Resources, Inc. American Electric Power Co., Inc. CenterPoint Energy, Inc. Consolidated Edison, Inc. DTE Energy Co. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. National Grid PLC, ADR (United Kingdom) NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Public Service Enterprise Group, Inc. SCANA Corp. Southern Co. Total Common Stocks - 83.9% (Cost $114,577,195) Preferred Stocks - 2.8% Basic Materials - 0.9% Braskem SA, ADR (Brazil)(a) Communications - 0.9% Telefonica Brasil SA, ADR (Brazil) Financial - 1.0% BanColombia SA, ADR (Colombia)(a) Total Preferred Stocks - 2.8% (Cost $4,341,813) Master Limited Partnerships - 13.0% Energy - 13.0% Access Midstream Partners, LP Buckeye Partners, LP El Paso Pipeline Partners, LP Energy Transfer Equity, LP Enterprise Products Partners, LP Kinder Morgan Energy Partners, LP Magellan Midstream Partners, LP ONEOK Partners, LP Plains All American Pipeline, LP Plains GP Holdings, LP Spectra Energy Partners, LP Sunoco Logistics Partners, LP Williams Partners, LP (Cost $15,330,488) Total Long-Term Investments - 99.7% (Cost $134,249,496) Investments of Collateral for Securities Loaned - 4.4% BNY Mellon Securities Lending Overnight Fund, 0.1251%(b) (c) (Cost $6,344,256) Total Investments - 104.1% (Cost $140,593,752) Liabilities in excess of Other Assets - (4.1%) Net Assets- 100.0% ADR - American Depositary Receipt ASA - Stock Company LP - Limited Partnership NV - Publicly Traded Company OJSC - Open Joint Stock Company PLC - Public Limited Company PT - Limited Liability Company REIT - Real Estate Investment Trust SA - Corporation (a) Security, or portion thereof, was on loan at May 31, 2014. (b) At May 31, 2014, the total market value of the Fund's securities on loan was $6,183,730 and the total market value of the collateral held by the Fund was $6,344,256. (c) Interest rate shown reflects yield as of May 31, 2014. Securities are classified by sectors that represent broad groupings of related industries. See previously submitted notes to financial statements for the period ended February 28, 2014. % of Long-Term Country Breakdown Investments United States 67.2% United Kingdom 7.0% China 4.0% South Korea 2.9% Brazil 2.8% Taiwan 2.0% Canada 2.0% Russia 1.1% Indonesia 1.1% Netherlands 1.0% Japan 1.0% Chile 1.0% Bermuda 1.0% Norway 1.0% South Africa 1.0% France 1.0% Australia 1.0% Colombia 1.0% Luxembourg 0.9% Subject to change daily. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”).Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sale price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the GFIA, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value”. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Fund's investments at May 31, 2014: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ 122,631 $- $- Preferred Stocks - Master Limited Partnerships - - Investments of Collateral for Securities Loaned - - Total $ 152,078 $- $- Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. During the nine months ended May 31, 2014, there were no transfers between levels. NFO Guggenheim Insider Sentiment ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Long-Term Investments - 99.8% Common Stocks - 96.4% Basic Materials - 6.1% Alcoa, Inc. Ecolab, Inc. Ferro Corp.(a) Freeport-McMoRan Copper & Gold, Inc. Olin Corp. RPM International, Inc. Communications - 8.7% AOL, Inc.(a) Calix, Inc.(a) Corning, Inc. Entravision Communications Corp. Expedia, Inc. Liquidity Services, Inc.(a) (b) Motorola Solutions, Inc. Perficient, Inc.(a) Ubiquiti Networks, Inc.(a) (b) Yahoo!, Inc.(a) Consumer, Cyclical - 11.9% AutoZone, Inc.(a) Bally Technologies, Inc.(a) Delta Air Lines, Inc. Fastenal Co. General Motors Co. Genuine Parts Co. G-III Apparel(a) Michael Kors Holdings Ltd. (British Virgin Islands)(a) Office Depot, Inc.(a) Oshkosh Corp. Starbucks Corp. Texas Roadhouse, Inc. Consumer, Non-cyclical - 15.1% Adt Corp. Albany Molecular Research, Inc.(a) Aramark Celgene Corp.(a) Eli Lilly & Co. Forest Laboratories, Inc.(a) Global Payments, Inc. Herbalife Ltd. (Cayman Islands) (b) IDEXX Laboratories, Inc.(a) Ingredion, Inc. K12, Inc.(a) Keurig Green Mountain, Inc. Mead Johnson Nutrition Co. Moody's Corp. On Assignment, Inc.(a) Energy - 8.8% Alon USA Energy, Inc. Chesapeake Energy Corp. Chevron Corp. EQT Corp. Hercules Offshore, Inc.(a) Murphy USA, Inc.(a) Sanchez Energy Corp.(a) (b) Tesoro Corp. Financial - 20.9% AG Mortgage Investment Trust, Inc., REIT Altisource Residential Corp., REIT American Assets Trust, Inc., REIT American Capital Agency Corp., REIT BlackRock, Inc. Capstead Mortgage Corp., REIT CYS Investments, Inc., REIT Employers Holdings, Inc. Fifth Third Bancorp Glacier Bancorp, Inc. Healthcare Realty Trust, Inc., REIT Home Loan Servicing Solutions Ltd. (Cayman Islands) JPMorgan Chase & Co. KeyCorp Lincoln National Corp. Macerich Co., REIT MarketAxess Holdings, Inc. Navigators Group, Inc.(a) Ryman Hospitality Properties, Inc., REIT Sovran Self Storage, Inc., REIT UMB Financial Corp. Industrial - 12.9% AGCO Corp. Allegion PLC (Ireland) Fortune Brands Home & Security, Inc. General Electric Co. Honeywell International, Inc. ITT Corp. Masco Corp. Pall Corp. Parker Hannifin Corp. Power Solutions International, Inc.(a) Rexnord Corp.(a) Roadrunner Transportation Systems, Inc.(a) Trinity Industries, Inc. Technology - 8.7% Cadence Design Systems, Inc.(a) Envestnet, Inc.(a) iGATE Corp.(a) Lexmark International, Inc., Class A Logitech International SA (Switzerland) (b) Silicon Image, Inc.(a) Tessera Technologies, Inc. VeriFone Systems, Inc.(a) VMware, Inc., Class A(a) Utilities - 3.3% Exelon Corp. NorthWestern Corp. SCANA Corp. Total Common Stocks - 96.4% (Cost $169,739,514) Master Limited Partnerships - 3.3% Consumer, Cyclical - 1.0% Cedar Fair, LP Energy - 2.3% Genesis Energy, LP Phillips 66 Partners, LP Total Master Limited Partnerships - 3.3% (Cost $5,061,190) Exchange Traded Fund - 0.1% iShares Core S&P Small-Capital ETF (Cost $254,438) Total Long-Term Investments - 99.8% (Cost $175,055,142) Investments of Collateral for Securities Loaned - 3.9% BNY Mellon Securities Lending Overnight Fund, 0.1251%(c) (d) (Cost $7,467,936) Total Investments - 103.7% (Cost $182,523,078) Liabilities in excess of Other Assets - (3.7%) Net Assets- 100.0% LP - Limited Partnership PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation S&P - Standard & Poor's (a) Non-income producing security. (b) Security, or portion thereof, was on loan at May 31, 2014. (c) At May 31, 2014, the total market value of the Fund's securities on loan was $7,457,924 and the total market value of collateral held by the Fund was $7,641,957, consisting of cash collateral of $7,467,936 and U.S. Government and Agency securities valued at $174,021. (d) Interest rate shown reflects yield as of May 31, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments United States 95.2% Cayman Islands 2.0% Ireland 1.0% British Virgin Islands 1.0% Switzerland 0.8% Subject to change daily. See previously submitted notes to financial statements for the period ended February 28, 2014. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”).Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sale price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the GFIA, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The Fund did not have any Level 3 securities at May 31, 2014. The following table summarizes the inputs used to value the Fund's investments at May 31, 2014: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $- $- Master Limited Partnerships - - Exchange Traded Fund Investments of Collateral for Securities Loaned - - Total $- $- Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. During the nine months ended May 31, 2014, there were no transfers between levels. CZA Guggenheim Mid-Cap Core ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Long-Term Investments - 99.8% Common Stocks - 93.6% Basic Materials - 6.5% Cabot Corp. Celanese Corp., Series A Reliance Steel & Aluminum Co. RPM International, Inc. Sensient Technologies Corp. Valspar Corp. Westlake Chemical Corp. Communications - 4.5% Amdocs Ltd. (Channel Islands) CDW Corp. Commscope Holding Co., Inc.(a) Liberty Interactive Corp., Class A(a) Consumer, Cyclical - 5.0% Copart, Inc.(a) Ingram Micro, Inc., Class A(a) Oshkosh Corp. Ralph Lauren Corp. Tim Hortons, Inc. (Canada) Consumer, Non-cyclical - 16.1% Aramark CareFusion Corp.(a) Equifax, Inc. Fleetcor Technologies, Inc.(a) Genpact Ltd. (Bermuda)(a) Hillshire Brands Co. Ingredion, Inc. Manpowergroup, Inc. Mead Johnson Nutrition Co. Pinnacle Foods, Inc. SEI Investments Co. Service Corp. International Towers Watson & Co., Class A Zoetis, Inc. Financial - 27.8% AerCap Holdings NV (Netherlands)(a) American Campus Communities, Inc., REIT American Financial Group, Inc. Arthur J Gallagher & Co. Axis Capital Holdings Ltd. (Bermuda) BOK Financial Corp. Brixmor Property Group, Inc., REIT Brown & Brown, Inc. CBRE Group, Inc., Class A(a) CIT Group, Inc. CNA Financial Corp. Credicorp Ltd. (Bermuda) Credit Acceptance Corp.(a) Douglas Emmett, Inc., REIT Duke Realty Corp., REIT East West Bancorp, Inc. Equity Lifestyle Properties, Inc., REIT Erie Indemnity Co., Class A First Niagara Financial Group, Inc. Grupo Financiero Santander Mexico SAB de CV, ADR (Mexico) HCC Insurance Holdings, Inc. KeyCorp Markel Corp.(a) Principal Financial Group, Inc. Rayonier, Inc., REIT Regions Financial Corp. Santander Consumer USA Holdings, Inc. Willis Group Holdings PLC (Ireland) Industrial - 16.4% AECOM Technology Corp.(a) AMETEK, Inc. Carlisle Cos., Inc. Crane Co. Crown Holdings, Inc.(a) FEI Co. Foster Wheeler AG (Switzerland) Genesee & Wyoming, Inc., Class A(a) Gentex Corp. Graco, Inc. Hexcel Corp.(a) Ingersoll-Rand PLC (Ireland) ITT Corp. Moog, Inc., Class A(a) Progressive Waste Solutions Ltd. (Canada) Rock-Tenn Co., Class A Snap-On, Inc. Spirit AeroSystems Holdings, Inc., Class A(a) Teledyne Technologies, Inc.(a) Waste Connections, Inc. Technology - 13.3% ANSYS, Inc.(a) Check Point Software Technologies Ltd. (Israel)(a) Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.(a) ON Semiconductor Corp.(a) Solera Holdings, Inc. SS&C Technologies Holdings, Inc.(a) Synopsys, Inc.(a) Xerox Corp. Utilities - 4.0% American Water Works Co., Inc. MDU Resources Group, Inc. OGE Energy Corp. UGI Corp. Total Common Stocks - 93.6% (Cost $107,885,840) Master Limited Partnerships - 6.2% Consumer, Cyclical - 0.6% AmeriGas Partners, LP Energy - 2.7% Alliance Holdings GP, LP Alliance Resource Partners, LP Boardwalk Pipeline Partners, LP El Paso Pipeline Partners, LP Financial - 2.0% Lazard Ltd.-CL A, Class A (Bermuda) Oaktree Capital Group LLC Utilities - 0.9% Brookfield Infrastructure Partners, LP (Bermuda) Total Master Limited Partnerships - 6.2% (Cost $6,815,102) Total Investments - 99.8% (Cost $114,700,942) Other Assets in excess of Liabilities - 0.2% Net Assets- 100.0% ADR - American Depositary Receipt PLC - Public Limited Company REIT - Real Estate Investment Trust SAB de CV - Publicly Traded Company (a) Non-income producing security. Securities are classified by sectors that represent broad groupings of related industries. See previously submitted notes to financial statements for the period ended February 28, 2014. % of Long-Term Country Breakdown Investments United States 84.6% Bermuda 4.9% Ireland 3.5% Israel 1.8% Canada 1.5% Mexico 1.3% Channel Islands 1.1% Netherlands 0.8% Switzerland 0.5% Subject to change daily. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”).Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the GFIA, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value”. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Fund's investments at May 31, 2014: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $- $- Master Limited Partnerships - - Total $ 122,932 $- $- $ 122,932 Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. During the nine months ended May 31, 2014, there were no transfers between levels. CVY Guggenheim Multi-Asset Income ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Long-Term Investments - 98.7% Convertible Preferred Stocks - 2.0% Basic Materials - 0.4% Cliffs Natural Resources, Inc., 7.00%(a) Financial - 1.6% Bank of America Corp., Series L, 7.25%(b) Wells Fargo & Co., Series L, 7.50%(b) Total Convertible Preferred Stocks - 2.0% (Cost $27,473,192) Common Stocks - 71.8% Basic Materials - 6.2% Agrium, Inc. (Canada) Cia Siderurgica Nacional SA, ADR (Brazil)(a) Freeport-McMoRan Copper & Gold, Inc. Innophos Holdings, Inc. Olin Corp. Potash Corp. of Saskatchewan, Inc. (Canada) Schweitzer-Mauduit International, Inc. Teck Resources Ltd., Class B (Canada) Communications - 4.7% Cisco Systems, Inc. CTC Media, Inc. Mobile Telesystems OJSC, ADR (Russia) Oi SA, ADR (Brazil) Orange SA, ADR (France) Rogers Communications, Inc., Class B (Canada)(a) TELUS Corp. (Canada) Vodafone Group PLC, ADR (United Kingdom) Consumer, Cyclical - 4.9% Cinemark Holdings, Inc. Cracker Barrel Old Country Store, Inc. Ford Motor Co. Hasbro, Inc. Mattel, Inc. McDonald's Corp. MDC Holdings, Inc.(a) Target Corp. Consumer, Non-cyclical - 10.5% AbbVie, Inc. ConAgra Foods, Inc. Dr Pepper Snapple Group, Inc. Eli Lilly & Co. General Mills, Inc. KAR Auction Services, Inc. Kellogg Co. Merck & Co., Inc. Pfizer, Inc. Procter & Gamble Co. Rent-A-Center, Inc.(a) Scotts Miracle-Gro Co., Class A Sysco Corp. Tupperware Brands Corp. Western Union Co. Energy - 9.5% Baytex Energy Corp. (Canada)(a) BP PLC, ADR (United Kingdom) Chevron Corp. China Petroleum & Chemical Corp., ADR (China) ConocoPhillips Ecopetrol SA, ADR (Colombia)(a) Enerplus Corp. (Canada) ENI SpA, ADR (Italy)(a) EXCO Resources, Inc.(a) Pengrowth Energy Corp. (Canada)(a) Penn West Petroleum Ltd. (Canada) PetroChina Co. Ltd., ADR (China)(a) Financial - 20.3% Aircastle Ltd. (Bermuda) American Capital Agency Corp., REIT American Capital Mortgage Investment Corp., REIT American Realty Capital Properties, Inc., REIT Anworth Mortgage Asset Corp., REIT Bank of Hawaii Corp. Capstead Mortgage Corp., REIT Community Bank System, Inc. CYS Investments, Inc., REIT Fifth Street Finance Corp. First Niagara Financial Group, Inc. FirstMerit Corp. FNB Corp. Geo Group, Inc., REIT Hatteras Financial Corp., REIT Hospitality Properties Trust, REIT Invesco Mortgage Capital, Inc., REIT Maiden Holdings Ltd. (Bermuda) MFA Financial, Inc., REIT New York Mortgage Trust, Inc., REIT(a) Newcastle Investment Corp., REIT Old National Bancorp Old Republic International Corp. Senior Housing Properties Trust, REIT Starwood Property Trust, Inc., REIT Sun Life Financial, Inc. (Canada) Susquehanna Bancshares, Inc. Trustmark Corp. Two Harbors Investment Corp., REIT Umpqua Holdings Corp. Validus Holdings Ltd. (Bermuda) Westamerica Bancorporation(a) Western Asset Mortgage Capital Corp., REIT(a) Industrial - 3.3% General Electric Co. Grupo Aeroportuario del Sureste SAB de CV, ADR (Mexico) Lockheed Martin Corp. Republic Services, Inc. Sturm Ruger & Co., Inc.(a) TAL International Group, Inc.(c) Technology - 3.8% CA, Inc. Intel Corp. Microsoft Corp. Seagate Technology PLC (Ireland) Silicon Motion Technology Corp., ADR (Cayman Islands) Utilities - 8.6% American Electric Power Co., Inc. Atmos Energy Corp. Cia Energetica de Minas Gerais, ADR (Brazil)(a) CPFL Energia SA, ADR (Brazil) Exelon Corp. Great Plains Energy, Inc. IDACORP, Inc. Laclede Group, Inc. National Grid PLC, ADR (United Kingdom) Northeast Utilities Pinnacle West Capital Corp. Portland General Electric Co. South Jersey Industries, Inc. Vectren Corp. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks - 71.8% (Cost $943,098,300) Preferred Stocks - 4.9% Financial - 4.9% Barclays Bank PLC, Series 5, 8.13% (United Kingdom)(a) (b) Citigroup, Inc., Series K, 6.88%(b) Citigroup, Inc., Series L, 6.88%(b) Fifth Third Bancorp, Series I, 6.63%(b) HSBC Holdings PLC, Series 2, 8.00% (United Kingdom)(b) JPMorgan Chase & Co., Series O, 5.50%(a) (b) JPMorgan Chase & Co., Series T, 6.70%(b) Morgan Stanley, 6.88%(b) Wells Fargo & Co., 5.85%(b) (Cost $65,030,259) Master Limited Partnerships - 10.1% Energy - 10.1% Buckeye Partners, LP El Paso Pipeline Partners, LP Enbridge Energy Partners, LP Energy Transfer Partners, LP Enterprise Products Partners, LP Kinder Morgan Energy Partners, LP Linn Energy, LLC MarkWest Energy Partners, LP NuStar Energy, LP ONEOK Partners, LP Plains All American Pipeline, LP Williams Partners, LP (Cost $118,903,723) Closed End Funds - 9.9% AllianceBernstein Global High Income Fund, Inc. Babson Capital Global Short Duration High Yield Fund(a) BlackRock Corporate High Yield Fund, Inc. Brookfield Mortgage Opportunity Income Fund, Inc. Brookfield Total Return Fund, Inc.(a) John Hancock Preferred Income Fund John Hancock Preferred Income Fund II(a) John Hancock Preferred Income Fund III(a) Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Nuveen Long/Short Commodity Total Return Fund Nuveen Preferred & Income Term Fund(a) PIMCO Dynamic Credit Income Fund PIMCO Dynamic Income Fund(a) PIMCO Income Strategy Fund II(a) Prudential Global Short Duration High Yield Fund, Inc. Prudential Short Duration High Yield Fund, Inc.(a) Stone Harbor Emerging Markets Income Fund Templeton Emerging Markets Income Fund(a) Templeton Global Income Fund(a) Wells Fargo Advantage Global Dividend Opportunity Fund(a) Wells Fargo Advantage Income Opportunities Fund(a) Western Asset Global High Income Fund, Inc.(a) Western Asset High Income Fund II, Inc. Western Asset High Yield Defined Opportunity Fund, Inc.(a) (Cost $130,534,945) Total Long-Term Investments - 98.7% (Cost $1,285,040,419) Number of Shares Description Value Investments of Collateral for Securities Loaned - 6.2% BNY Mellon Securities Lending Overnight Fund, 0.1251%(d) (e) (Cost $84,131,168) Total Investments - 104.9% (Cost $1,369,171,587) Liabilities in excess of Other Assets - (4.9%) Net Assets- 100.0% ADR - American Depositary Receipt LLC - Limited Liability Company LP - Limited Partnership OJSC - Open Joint Stock Company PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation SpA - Limited Share Company SAB de CV - Publicly Traded Company (a) Security, or portion thereof, was on loan at May 31, 2014. (b) Perpetual maturity. (c) Non-income producing security. (d) At May 31, 2014, the total market value of the Fund's securities on loan was $81,373,905 and the total market value of the collateral held by the Fund was $84,231,520, consisting of cash collateral of $84,131,168 and U.S. Government and Agency securities valued at $100,352. (e) Interest rate shown reflects yield as of May 31, 2014. Securities are classified by sectors that represent broad groupings of related industries. See previously submitted notes to financial statements for the period ended February 28, 2014. Country Breakdown % of Long-Term Investments United States 78.3% Canada 7.0% United Kingdom 4.1% Brazil 2.5% Bermuda 2.5% China 1.3% Russia 1.0% Ireland 1.0% Columbia 1.0% Italy 0.4% Mexico 0.4% France 0.3% Cayman Islands 0.2% Subject to change daily. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”).Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Fund's investments at May 31, 2014: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Convertible Preferred Stocks $- $- Common Stocks - - Preferred Stocks - - Master Limited Partnerships - - Closed End Funds - - Investments of Collateral for Securities Loaned - - Total $- $- Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. During the nine months ended May 31, 2014, there were no transfers between levels. RYJ Guggenheim Raymond James SB-1 Equity ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Long-Term Investments - 100.0% Common Stocks - 97.9% Basic Materials - 0.7% Praxair, Inc. Communications - 11.0% ARRIS Group, Inc.(a) Brightcove, Inc.(a) Comcast Corp., Class A Ctrip.com International Ltd., ADR (Cayman Islands)(a) DigitalGlobe, Inc.(a) Equinix, Inc.(a) Finisar Corp.(a) HomeAway, Inc.(a) Iridium Communications, Inc.(a) KVH Industries, Inc.(a) Premiere Global Services, Inc.(a) Priceline Group, Inc.(a) RF Micro Devices, Inc.(a) SBA Communications Corp., Class A(a) Ubiquiti Networks, Inc.(a) Webmd Health Corp.(a) Consumer, Cyclical - 22.0% Advance Auto Parts, Inc. AutoZone, Inc.(a) Bed Bath & Beyond, Inc.(a) Bloomin' Brands, Inc.(a) Callaway Golf Co. Carrols Restaurant Group, Inc.(a) Cinemark Holdings, Inc. Copa Holdings SA, Class A (Panama) Culp, Inc. DineEquity, Inc. Dixie Group, Inc.(a) Dollar Tree, Inc.(a) Ethan Allen Interiors, Inc. Fiesta Restaurant Group, Inc.(a) Harley-Davidson, Inc. Harman International Industries, Inc. Ingram Micro, Inc., Class A(a) iRobot Corp.(a) (b) La-Z-Boy, Inc. Malibu Boats, Inc., Class A(a) Newell Rubbermaid, Inc. O'Reilly Automotive, Inc.(a) Pier 1 Imports, Inc. Polaris Industries, Inc. Red Robin Gourmet Burgers(a) Regal Entertainment Group, Class A Select Comfort Corp.(a) Steelcase, Inc., Class A Tempur Sealy International(a) Texas Roadhouse, Inc. Toll Brothers, Inc.(a) WCI Communities, Inc.(a) Consumer, Non-cyclical - 8.4% Alere, Inc.(a) Capital Senior Living Corp.(a) CareFusion Corp.(a) Carriage Services, Inc. Covidien PLC (Ireland) McKesson Corp. Merit Medical Systems, Inc.(a) Paylocity Holding Corp.(a) Quintiles Transnational Holdings, Inc.(a) Service Corp. International UnitedHealth Group, Inc. Xoom Corp.(a) Energy - 5.4% Antero Resources Corp.(a) Baker Hughes, Inc. Cameron International Corp.(a) Chevron Corp. Energy XXI Bermuda Ltd. (Bermuda) Halliburton Co. LinnCo, LLC Superior Energy Services, Inc. Financial - 23.5% Allstate Corp. American Residential Properties, Inc., REIT(a) American Tower Corp., REIT Bank of The Ozarks, Inc. Citigroup, Inc. CM Finance, Inc. ConnectOne Bancorp, Inc.(a) Crown Castle International Corp., REIT CyrusOne, Inc., REIT EverBank Financial Corp. Fidus Investment Corp.(b) Health Insurance Innovations, Inc., Class A(a) (b) JPMorgan Chase & Co. Lakeland Bancorp, Inc. Lakeland Financial Corp. Lincoln National Corp. Manning & Napier, Inc. Meta Financial Group, Inc. NASDAQ OMX Group, Inc. New York Community Bancorp, Inc.(b) Peoples Bancorp, Inc. PrivateBancorp, Inc. Prudential Financial, Inc. Regions Financial Corp. Silvercrest Asset Management Group, Inc., Class A South State Corp.(a) Sovran Self Storage, Inc., REIT SVB Financial Group(a) Talmer Bancorp, Inc., Class A(a) Trico Bancshares United Community Banks, Inc. US Bancorp VantageSouth Bancshares, Inc.(a) (b) Wells Fargo & Co. Weyerhaeuser Co., REIT Wintrust Financial Corp. Yadkin Financial Corp.(a) Industrial - 12.1% Advanced Energy Industries, Inc.(a) Applied Optoelectronics, Inc.(a) ArcBest Corp. Control4 Corp.(a) (b) Covanta Holding Corp. FedEx Corp. FLIR Systems, Inc. Genesee & Wyoming, Inc., Class A(a) Hub Group, Inc., Class A(a) Knight Transportation, Inc. Marten Transport Ltd. Masco Corp. PGT, Inc.(a) Progressive Waste Solutions Ltd. (Canada) Ryder System, Inc. Swift Transportation Co.(a) Union Pacific Corp. Technology - 14.1% Altera Corp. Analog Devices, Inc. Applied Micro Circuits Corp.(a) Benefitfocus, Inc.(a) (b) Bottomline Technologies de, Inc.(a) EMC Corp. International Rectifier Corp.(a) Intuit, Inc. Maxim Integrated Products, Inc. Micron Technology, Inc.(a) Microsemi Corp.(a) NVIDIA Corp. NXP Semiconductor NV (Netherlands)(a) salesforce.com, Inc.(a) SanDisk Corp. ServiceNow, Inc.(a) Skyworks Solutions, Inc. Synchronoss Technologies, Inc.(a) Tangoe, Inc.(a) VMware, Inc., Class A(a) Utilities - 0.7% EnerNOC, Inc.(a) Total Common Stocks - 97.9% (Cost $267,032,748) Master Limited Partnerships - 2.1% Energy - 1.4% Enterprise Products Partners, LP Memorial Production Partners, LP Financial - 0.7% Lazard Ltd., Class A (Bermuda) Total Master Limited Partnerships - 2.1% (Cost $4,833,711) Total Long-Term Investments - 100% (Cost $271,866,549) Number of Shares Description Value Investments of Collateral for Securities Loaned - 2.6% BNY Mellon Securities Lending Overnight Fund, 0.1251%(b) (c) (Cost $7,624,953) Total Investments - 102.6% (Cost $279,491,412) Liabilities in excess of Other Assets - (2.6%) Net Assets- 100.0% ADR - American Depositary Receipt LLC - Limited Liability Company LP - Limited Partnership NV - Publicly Traded Company PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation (a) Non-income producing security. (b) Security, or portion thereof, was on loan at May 31, 2014. (b) At May 31, 2014, the total market value of the Fund's securities on loan was $7,423,292 and the total market value of the collateral held by the Fund was $7,624,953. (c) Interest rate shown reflects yield as of May 31, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments United States 95.2% Bermuda 1.3% Panama 0.7% Netherlands 0.7% Ireland 0.7% Cayman Islands 0.7% Canada 0.7% Subject to change daily. See previously submitted notes to financial statements for the period ended February 28, 2014. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”).Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the GFIA, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value”. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Fund's investments at May 31, 2014: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $- $- Master Limited Partnerships - - Investments of Collateral for Securities Loaned - - Total $- $- Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. During the nine months ended May 31, 2014, there were no transfers between levels. CSD Guggenheim Spin-Off ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Long-Term Investments - 99.9% Common Stocks - 94.8% Basic Materials - 2.9% NovaCopper, Inc. (Canada)(a) Sibanye Gold Ltd., ADR (South Africa) Communications - 17.6% AMC Networks, Inc., Class A(a) Liberty Media Corp.(a) Lumos Networks Corp. Starz(a) TripAdvisor, Inc.(a) Consumer, Cyclical - 8.4% CST Brands, Inc. Fiesta Restaurant Group, Inc.(a) Marriott Vacations Worldwide Corp.(a) Consumer, Non-cyclical - 22.9% AbbVie, Inc. Adt Corp. Kraft Foods Group, Inc. Post Holdings, Inc.(a) Prothena Corp. PLC (Ireland)(a) Whitewave Foods Co., Class A(a) Energy - 16.4% Marathon Petroleum Corp. Phillips 66 SunCoke Energy, Inc.(a) WPX Energy, Inc.(a) Financial - 10.5% Altisource Asset Management Corp. (U.S. Virgin Islands)(a) Altisource Residential Corp., REIT New Residential Investment Corp., REIT Rouse Properties, Inc., REIT Silver Bay Realty Trust Corp., REIT Industrial - 15.9% Era Group, Inc.(a) Exelis, Inc. Fortune Brands Home & Security, Inc. Hyster-Yale Materials Xylem, Inc. Utilities - 0.2% Genie Energy Ltd., Class B(a) Total Common Stocks - 94.8% (Cost $633,811,337) Master Limited Partnerships - 5.1% Energy - 2.6% Atlas Resources Partners, LP Financial - 2.5% Brookfield Property Partners, LP (Bermuda) Total Master Limited Partnerships - 5.1% (Cost $36,087,985) Total Long-Term Investments - 99.9% (Cost $669,899,322) Number of Shares Description Value Investments of Collateral for Securities Loaned - 3.3% BNY Mellon Securities Lending Overnight Fund, 0.1251%(c) (d) (Cost $23,506,519) Total Investments - 103.2% (Cost $693,405,841) Liabilities in excess of Other Assets - (3.2%) Net Assets- 100.0% ADR - American Depositary Receipt LP - Limited Partnership PLC - Public Limited Company REIT - Real Estate Investment Trust (a) Non-income producing security. (b) Security, or portion thereof, was on loan at May 31, 2014. (c) At May 31, 2014, the total market value of the Fund's securities on loan was $23,787,352 and the total market value of the collateral held by the Fund was $24,278,147, consisting of cash collateral of $23,506,519 and U.S. Government and Agency securities valued at $771,628. (d) Interest rate shown reflects yield as of May 31, 2014. % of Long-Term Country Breakdown Investments United States 90.4% U.S. Virgin Islands 3.5% South Africa 2.8% Bermuda 2.5% Ireland 0.7% Canada 0.1% Subject to change daily. Securities are classified by sectors that represent broad groupings of related industries. See previously submitted notes to financial statements for the period ended February 28, 2014. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”).Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sale price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the GFIA, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Fund's investments at May 31, 2014: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $- $- Master Limited Partnerships - - Investments of Collateral for Securities Loaned - - Total $ 732,924 $- $- $ 732,924 Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. During the nine months ended May 31, 2014, there were no transfers between levels. WMCR Wilshire Micro-Cap ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Common Stocks - 99.3% Basic Materials - 2.1% Charles & Colvard Ltd. (a) Codexis, Inc.(a) Friedman Industries, Inc. General Moly, Inc.(a) General Steel Holdings, Inc.(a) Golden Minerals Co.(a) Ikonics Corp.(a) (b) KMG Chemicals, Inc. Landec Corp.(a) Midway Gold Corp. (Canada) (a) Mines Management, Inc.(a) (b) Northern Technologies International Corp.(a) Oil-Dri Corp. of America Orchids Paper Products Co. Penford Corp.(a) Rare Element Resources Ltd. (Canada) (a) (b) Shiloh Industries, Inc.(a) Silver Bull Resources, Inc.(a) Solitario Exploration & Royalty Corp.(a) U.S. Antimony Corp.(a) Universal Stainless & Alloy Products, Inc.(a) Uranerz Energy Corp.(a) Uranium Energy Corp.(a) (b) Uranium Resources, Inc.(a) Verso Paper Corp.(a) Vista Gold Corp. (Canada) (a) Xerium Technologies, Inc.(a) Communications - 7.4% AH Belo Corp., Class A Alaska Communications Systems Group, Inc.(a) Alliance Fiber Optic Products, Inc.(b) Alteva, Inc. (b) Autobytel, Inc.(a) Aviat Networks, Inc.(a) Aware, Inc.(a) Bridgeline Digital, Inc.(a) Brightcove, Inc.(a) BroadVision, Inc.(a) Chegg, Inc. (a) (b) Chyronhego Corp. (a) Cinedigm Corp.(a) Clearfield, Inc.(a) ClearOne, Inc.(a) Communications Systems, Inc. Covisint Corp. (a) (b) Crexendo, Inc. (a) Cyan, Inc. (a) (b) DEX Media, Inc.(a) (b) eGain Communications Corp.(a) Emmis Communications Corp., Class A(a) Entravision Communications Corp., Class A Enventis Corp. Envivio, Inc.(a) ePlus, Inc.(a) FAB Universal Corp.(a) (b) (c) FairPoint Communications, Inc.(a) (b) Globalscape, Inc. Gray Television, Inc. (a) Hawaiian Telcom Holdco, Inc.(a) HC2 Holdings, Inc. Hemisphere Media Group, Inc. (a) (b) Hollywood Media Corp.(a) ID Systems, Inc.(a) Internet Patents Corp.(a) Inuvo, Inc.(a) Ipass, Inc.(a) KVH Industries, Inc.(a) Lantronix, Inc.(a) Lee Enterprises, Inc.(a)(b) Lightpath Technologies, Inc., Class A(a) Local Corp.(a) Marin Software, Inc.(a)(b) MeetMe, Inc.(a)(b) Meru Networks, Inc.(a)(b) NeoPhotonics Corp.(a) Novatel Wireless, Inc.(a) NTN Buzztime, Inc.(a) Numerex Corp., Class A(a) Oclaro, Inc.(a) Onstream Media Corp.(a) Onvia, Inc.(a) (b) Optical Cable Corp. ORBCOMM, Inc.(a) Parkervision, Inc.(a) (b) PC-Tel, Inc. Preformed Line Products Co. Radio One, Inc., Class D(a) Reis, Inc. RELM Wireless Corp.(a) Remark Media, Inc.(a) (b) RF Industries Ltd. Saga Communications, Inc., Class A Salem Communications Corp., Class A Spanish Broadcasting System, Inc., Class A(a) (b) Spark Networks, Inc.(a) (b) Straight Path Communications, Inc.(a) support.com, Inc.(a) Sycamore Networks, Inc.(a) Synacor, Inc.(a) TeleCommunication Systems, Inc., Class A(a) Tessco Technologies, Inc. Textura Corp.(a) (b) TheStreet, Inc. TigerLogic Corp.(a) Towerstream Corp.(a) Tremor Video, Inc.(a) (b) UniTek Global Services, Inc.(a) US Auto Parts Network, Inc.(a) UTStarcom Holdings Corp. (Cayman Islands) (a) ValueVision Media, Inc., Class A(a) Vitacost.com, Inc.(a) Westell Technologies, Inc., Class A(a) Wireless Telecom Group, Inc.(a) WPCS International, Inc.(a) YuMe, Inc.(a) (b) Zhone Technologies, Inc.(a) (b) Zix Corp.(a) Consumer, Cyclical - 10.1% Ambassadors Group, Inc. (a) American Apparel, Inc.(a) Ark Restaurants Corp. Bassett Furniture Industries, Inc. Beazer Homes USA, Inc.(a) Black Diamond, Inc.(a) BlueLinx Holdings, Inc.(a) Bon-Ton Stores, Inc. Books-A-Million, Inc.(a) Build-A-Bear Workshop, Inc.(a) Cache, Inc.(a) Carrols Restaurant Group, Inc.(a) Castle Brands, Inc.(a) Century Casinos, Inc.(a) Cherokee, Inc. Christopher & Banks Corp. (a) Chuy's Holdings, Inc.(a) Cobra Electronics Corp.(a) Cosi, Inc. (a) (b) Crown Crafts, Inc. CST Brands, Inc. Culp, Inc. Del Frisco's Restaurant Group, Inc.(a) Delia*s, Inc.(a) Delta Apparel, Inc. (a) Destination XL Group, Inc.(a) Digital Cinema Destinations Corp. (a) (b) Diversified Restaurant Holdings, Inc.(a) Dixie Group, Inc. (a) Douglas Dynamics, Inc. Dover Downs Gaming & Entertainment, Inc. Dover Motorsports, Inc.(a) Educational Development Corp. Empire Resorts, Inc. (a) (b) Escalade, Inc. EveryWare Global, Inc. (a) (b) Famous Dave's of America, Inc.(a) Flexsteel Industries, Inc. Forward Industries, Inc. (a) Frisch's Restaurants, Inc. Full House Resorts, Inc.(a) Gaiam, Inc., Class A(a) Gaming Partners International Corp.(a) Gordmans Stores, Inc. (b) Granite City Food & Brewery Ltd.(a) Hooker Furniture Corp. Ignite Restaurant Group, Inc.(a) (b) Infosonics Corp.(a) Installed Building Products, Inc.(a) Jamba, Inc.(a) Joe's Jeans, Inc.(a) Johnson Outdoors, Inc., Class A Kona Grill, Inc.(a) Lakeland Industries, Inc.(a) Lakes Entertainment, Inc.(a) Libbey, Inc.(a) Lifetime Brands, Inc. Luby's, Inc.(a) Malibu Boats, Inc.(a) MarineMax, Inc.(a) Miller Industries, Inc. Monarch Casino & Resort, Inc.(a) Motorcar Parts of America, Inc.(a) MTR Gaming Group, Inc.(a) Nathan's Famous, Inc.(a) Nautilus, Inc.(a) New Home Co., Inc.(a) Norcraft Cos., Inc.(a) PC Connection, Inc. PCM, Inc.(a) Pizza Inn Holdings, Inc.(a) (b) Reading International, Inc., Class A(a) Red Lion Hotels Corp.(a) RG Barry Corp. Rick's Cabaret International, Inc.(a) Rocky Brands, Inc. Ruth's Hospitality Group, Inc. Skyline Corp.(a) Spartan Motors, Inc. Speed Commerce, Inc.(a) Stanley Furniture Co., Inc.(a) Strattec Security Corp. Superior Uniform Group, Inc. Supreme Industries, Inc., Class A(a) Tandy Leather Factory, Inc.(a) Town Sports International Holdings, Inc. Trans World Entertainment Corp. Tuesday Morning Corp.(a) UCP, Inc.(a) Unifi, Inc.(a) Virco Manufacturing Corp.(a) WCI Communities, Inc.(a) West Marine, Inc.(a) Winmark Corp. Consumer, Non-cyclical - 25.4% Aastrom Biosciences, Inc. (a) (b) Accelerate Diagnostics, Inc. (a) (b) AcelRx Pharmaceuticals, Inc. (a) (b) Acme United Corp. Acura Pharmaceuticals, Inc.(a) Adamis Pharmaceuticals Corp. (a) (b) Adcare Health Systems, Inc. (a) (b) Addus HomeCare Corp.(a) Advaxis, Inc.(a) Aerie Pharmaceuticals, Inc.(a) Affymax, Inc.(a) Agenus, Inc.(a) Alexza Pharmaceuticals, Inc.(a) Alico, Inc. Alimera Sciences, Inc. (a) (b) Alliance HealthCare Services, Inc.(a) Alphatec Holdings, Inc.(a) Ambit Biosciences Corp.(a) Amedica Corp.(a) American Caresource Holdings, Inc.(a) American Shared Hospital Services (a) Amicus Therapeutics, Inc.(a) Ampio Pharmaceuticals, Inc. (a) (b) Ani Pharmaceuticals, Inc.(a) Anika Therapeutics, Inc.(a) Anthera Pharmaceuticals, Inc.(a) Apricus Biosciences, Inc.(a) Aratana Therapeutics, Inc. (a) (b) Arca Biopharma, Inc.(a) Argos Therapeutics, Inc. (a) (b) Arqule, Inc.(a) AtriCure, Inc.(a) Atrion Corp. Auspex Pharmaceuticals, Inc.(a) Avalon Holdings Corp., Class A (a) (b) AVEO Pharmaceuticals, Inc.(a) AxoGen, Inc.(a) Barrett Business Services, Inc. Baxano Surgical, Inc.(a) BG Medicine, Inc.(a) BIND Therapeutics, Inc. (a) (b) BioCryst Pharmaceuticals, Inc.(a) Biodel, Inc. (a) (b) BioDelivery Sciences International, Inc. (a) (b) Biolase, Inc. (a) (b) Biospecifics Technologies Corp.(a) Biota Pharmaceuticals, Inc.(a) BioTelemetry, Inc.(a) BioTime, Inc. (a) (b) Bovie Medical Corp. (a) (b) BSD Medical Corp.(a) Cadiz, Inc. (a) (b) Cancer Genetics, Inc.(a) Cara Therapeutics, Inc. (a) (b) Cardica, Inc.(a) Cardium Therapeutics, Inc.(a) Care.Com, Inc. (a) (b) Carriage Services, Inc. CAS Medical Systems, Inc.(a) Catalyst Pharmaceutical Partners, Inc.(a) CCA Industries, Inc. Cell Therapeutics, Inc. (a) (b) Celladon Corp. (a) (b) Cellular Dynamics International, Inc. (a) (b) Cel-Sci Corp.(a) Celsion Corp. (a) (b) Ceres, Inc.(a) Cerus Corp. (a) (b) Cesca Therapeutics, Inc.(a) Chelsea Therapeutics International Ltd.(a) Chembio Diagnostics, Inc. (a) (b) Chimerix, Inc.(a) Chindex International, Inc.(a) Cleveland Biolabs, Inc.(a) Coffee Holding Co., Inc. (b) Collectors Universe, Inc. Columbia Laboratories, Inc. (a) (b) CombiMatrix Corp. (a) (b) Command Security Corp.(a) Conatus Pharmaceuticals, Inc.(a) (b) Concert Pharmaceuticals, Inc.(a) Corinthian Colleges, Inc.(a) Coronado Biosciences, Inc.(a) (b) Craft Brew Alliance, Inc.(a) Crimson Wine Group Ltd.(a) Cryo-Cell International, Inc.(a) Cumberland Pharmaceuticals, Inc.(a) (b) Cutera, Inc.(a) Cyanotech Corp.(a) (b) Cyclacel Pharmaceuticals, Inc.(a) (b) Cynosure, Inc., Class A(a) Cytokinetics, Inc.(a) Cytomedix, Inc.(a) Cytori Therapeutics, Inc.(a) (b) CytRx Corp.(a) (b) DARA Biosciences, Inc.(a) (b) Delcath Systems, Inc.(a) (b) Derma Sciences, Inc.(a) Digirad Corp. Discovery Laboratories, Inc.(a) Diversicare Healthcare Services, Inc. Document Security Systems, Inc. (a) (b) Durata Therapeutics, Inc.(a) (b) Durect Corp.(a) Eagle Pharmaceuticals, Inc.(a) (b) Edgewater Technology, Inc.(a) Egalet Corp. (a) (b) Eleven Biotherapeutics, Inc.(a) (b) Enanta Pharmaceuticals, Inc.(a) (b) EnteroMedics, Inc.(a) EntreMed, Inc.(a) Enzo Biochem, Inc.(a) Enzon Pharmaceuticals, Inc. Esperion Therapeutics, Inc.(a) (b) Evoke Pharma, Inc.(a) (b) Exactech, Inc.(a) Fate Therapeutics, Inc.(a) Female Health Co. Fibrocell Science, Inc.(a) (b) Five Prime Therapeutics, Inc.(a) (b) Five Star Quality Care, Inc.(a) Flexion Therapeutics, Inc.(a) Fonar Corp. (a) (b) Franklin Covey Co.(a) G Willi-Food International Ltd. (Israel) (a)(b) Galectin Therapeutics, Inc.(a) (b) Galena Biopharma, Inc.(a) (b) GenMark Diagnostics, Inc.(a) Genocea Biosciences, Inc.(a) (b) GenVec, Inc.(a) GlycoMimetics, Inc.(a) Golden Enterprises, Inc. Griffin Land & Nurseries, Inc. GTx, Inc. (a) (b) Hackett Group, Inc. Hansen Medical, Inc.(a) Harvard Bioscience, Inc.(a) Heat Biologics, Inc.(a) (b) Hemispherx Biopharma, Inc.(a) Heska Corp. (a) Hooper Holmes, Inc. (a) Hudson Global, Inc.(a) Hyperion Therapeutics, Inc.(a) (b) Idera Pharmaceuticals, Inc.(a) (b) IGI Laboratories, Inc.(a) ImmunoCellular Therapeutics Ltd.(a) Information Services Group, Inc.(a) InfuSystems Holdings, Inc.(a) Innovaro, Inc.(a) Inogen, Inc.(a) (b) Intersections, Inc. Inventure Foods, Inc.(a) Iridex Corp.(a) IsoRay, Inc.(a)(b) John B Sanfilippo & Son, Inc. Jones Soda Co.(a) Kalobios Pharmaceuticals, Inc.(a) Kips Bay Medical, Inc.(a) Learning Tree International, Inc.(a) LeMaitre Vascular, Inc. Lifevantage Corp.(a) Limoneira Co.(b) Lincoln Educational Services Corp. LipoScience, Inc.(a) Lpath, Inc., Class A(a) (b) Management Network Group, Inc.(a) Mannatech, Inc.(a) Marrone Bio Innovations, Inc.(a)(b) Mast Therapeutics, Inc.(a) Medical Action Industries, Inc.(a) MediciNova, Inc.(a)(b) MEI Pharma, Inc.(a)(b) MELA Sciences, Inc.(a) MGC Diagnostics Corp.(a) MGP Ingredients, Inc. Misonix, Inc.(a)(b) Myrexis, Inc.(a) Nanosphere, Inc.(a) Nanostring Technologies, Inc.(a) National Research Corp., Class A(a) Natural Alternatives International, Inc.(a) Nature's Sunshine Products, Inc. NeoGenomics, Inc.(a) NeoStem, Inc.(a)(b) NephroGenex, Inc.(a) Neuralstem, Inc.(a) (b) NeurogesX, Inc.(a) 28 NeuroMetrix, Inc.(a) Newtek Business Services, Inc.(a) Northwest Biotherapeutics, Inc.(a) (b) Novabay Pharmaceuticals, Inc.(a) Nutraceutical International Corp.(a) Ocera Therapeutics, Inc.(a) Oculus Innovative Sciences, Inc.(a) (b) Odyssey Marine Exploration, Inc.(a) (b) Omega Protein Corp.(a) Omeros Corp.(a) (b) OncoGenex Pharmaceutical, Inc.(a) (b) Onconova Therapeutics, Inc.(a) (b) Opexa Therapeutics, Inc.(a) Oragenics, Inc.(a) OvaScience, Inc.(a) (b) OXiGENE, Inc.(a) (b) Palatin Technologies, Inc.(a) (b) PDI, Inc.(a) Perceptron, Inc. Peregrine Pharmaceuticals, Inc.(a) Pernix Therapeutics Holdings, Inc.(a) PFSweb, Inc.(a) PharmAthene, Inc.(a) Photomedex, Inc.(a) (b) Premier Exhibitions, Inc.(a) PRGX Global, Inc.(a) Primo Water Corp.(a) ProPhase Labs, Inc.(a) Providence Service Corp.(a) Psychemedics Corp. PURE Bioscience, Inc.(a) (b) QC Holdings, Inc. RadNet, Inc.(a) RCM Technologies, Inc.(a) Recro Pharma, Inc.(a) (b) Reed's, Inc.(a) (b) Regado Biosciences, Inc.(a) (b) Regulus Therapeutics, Inc.(a) (b) Reliv International, Inc. Repligen Corp.(a) Repros Therapeutics, Inc.(a) (b) Response Genetics, Inc.(a) Retractable Technologies, Inc.(a) Retrophin, Inc.(a) (b) Revance Therapeutics, Inc.(a) (b) Rexahn Pharmaceuticals, Inc.(a) Rockwell Medical Technologies, Inc.(a) (b) Rocky Mountain Chocolate Factory, Inc. Seneca Foods Corp.(a) Senomyx, Inc.(a) (b) SFX Entertainment, Inc.(a) (b) Span-America Medical Systems, Inc. Standard Register Co.(a) (b) StarTek, Inc.(a) StemCells, Inc.(a) Stemline Therapeutics, Inc.(a) (b) Stereotaxis, Inc.(a) (b) Sunesis Pharmaceuticals, Inc.(a) SunLink Health Systems, Inc.(a) Supernus Pharmaceuticals, Inc.(a) (b) Swisher Hygiene, Inc.(a) Synergetics USA, Inc.(a) Synergy Pharmaceuticals, Inc.(a) (b) Synthetic Biologics, Inc.(a) (b) Synutra International, Inc.(a) Tandem Diabetes Care, Inc.(a) Telik, Inc.(a) TETRAphase Pharmaceuticals, Inc.(a) Tonix Pharmaceuticals Holding Corp.(a) Transcept Pharmaceuticals, Inc. Transgenomic, Inc.(a) (b) Tree.com, Inc.(a) Trevena, Inc.(a) TrovaGene, Inc.(a) (b) United-Guardian, Inc. Universal Security Instruments, Inc.(a) Uroplasty, Inc.(a) US Physical Therapy, Inc. USMD Holdings, Inc.(a) (b) Utah Medical Products, Inc. Vascular Solutions, Inc.(a) Venaxis, Inc.(a) Ventrus Biosciences, Inc.(a) Veracyte, Inc.(a) Verastem, Inc.(a) (b) Vermillion, Inc.(a) (b) Versar, Inc.(a) Vical, Inc.(a) Vision-Sciences, Inc.(a) Willamette Valley Vineyards, Inc.(a) (b) Xencor, Inc.(a) (b) XOMA Corp.(a) Zalicus, Inc.(a) Zogenix, Inc.(a) Diversified - 0.1% Resource America, Inc., Class A Energy - 4.9% Adams Resources & Energy, Inc. Apco Oil & Gas International (Cayman Islands) (a) Arabian American Development Co.(a) Ascent Solar Technologies, Inc.(a) Barnwell Industries, Inc. (a) BioFuel Energy Corp.(a) Bolt Technology Corp. Callon Petroleum Co.(a) Emerald Oil, Inc.(a) (b) Enphase Energy, Inc.(a) (b) Equal Energy Ltd. (Canada) Escalera Resources Co.(a) Evolution Petroleum Corp. FieldPoint Petroleum Corp.(a) Gasco Energy, Inc.(a) Gastar Exploration, Inc.(a) Gevo, Inc.(a) (b) GreenHunter Energy, Inc.(a) Houston American Energy Corp. (a) Hyperdynamics Corp.(a) (b) Isramco, Inc.(a)(b) Lucas Energy, Inc.(a) Magellan Petroleum Corp.(a) Miller Energy Resources, Inc.(a)(b) Mitcham Industries, Inc.(a) Natural Gas Services Group, Inc.(a) Ocean Power Technologies, Inc.(a) (b) Pacific Ethanol, Inc.(a) (b) Panhandle Oil and Gas, Inc., Class A PostRock Energy Corp.(a) Pyramid Oil Co.(a) Quantum Fuel Systems Technologies Worldwide, Inc.(a) (b) Real Goods Solar, Inc., Class A(a) (b) Renewable Energy Group, Inc.(a) REX American Resources Corp.(a) Royale Energy, Inc.(a) Saratoga Resources, Inc.(a) Syntroleum Corp.(a) (b) Tengasco, Inc.(a) TGC Industries, Inc.(a) US Energy Corp.(a) Vertex Energy, Inc.(a) (b) Westmoreland Coal Co.(a) ZaZa Energy Corp.(a) Zion Oil & Gas, Inc.(a) (b) Financial - 29.9% Access National Corp. Agree Realty Corp., REIT American National Bankshares, Inc. American Realty Investors, Inc.(a) American River Bankshares (a) American Spectrum Realty, Inc.(c) Ameris Bancorp (a) AmeriServ Financial, Inc. AmREIT, Inc., REIT Arbor Realty Trust, Inc., REIT Ares Commercial Real Estate Corp., REIT Arlington Asset Investment Corp., Class A Asta Funding, Inc.(a) Atlanticus Holdings Corp.(a) Atlas Financial Holdings, Inc. (Cayman Islands) (a) (b) Banc of California, Inc. (b) Bank of Kentucky Financial Corp. Bank of Marin Bancorp Bar Harbor Bankshares BBX Capital Corp., Class A (a) BCB Bancorp, Inc. Bear State Financial, Inc.(a) (b) BNC Bancorp Bridge Bancorp, Inc. Bridge Capital Holdings(a) Bryn Mawr Bank Corp. BSB Bancorp, Inc.(a) C&F Financial Corp. (b) California First National Bancorp Cape Bancorp, Inc. Cascade Bancorp(a) CatchMark Timber Trust, Inc., REIT Center Bancorp, Inc. Centerstate Banks, Inc. Central Valley Community Bancorp Century Bancorp, Inc., Class A Chatham Lodging Trust, REIT Chemung Financial Corp. Cherry Hill Mortgage Investment Corp., REIT (b) Chicopee Bancorp, Inc. CIFC Corp. CIM Commercial Trust Corp., REIT (b) Citizens & Northern Corp. CM Finance, Inc. (b) CNB Financial Corp. Codorus Valley Bancorp, Inc. Colony Bankcorp, Inc. (a) CommunityOne Bancorp (a) (b) ConnectOne Bancorp, Inc.(a) Consolidated-Tomoka Land Co. Consumer Portfolio Services, Inc.(a) CorEnergy Infrastructure Trust, Inc., REIT (b) CU Bancorp(a) Customers Bancorp, Inc.(a) Diamond Hill Investment Group, Inc. Doral Financial Corp. (Puerto Rico) (a) (b) Eastern Virginia Bankshares, Inc. (a) Ellington Residential Mortgage REIT EMC Insurance Group, Inc. Enterprise Bancorp, Inc. Enterprise Financial Services Corp. ESB Financial Corp. ESSA Bancorp, Inc. Evans Bancorp, Inc. Farmers Capital Bank Corp. (a) Federal Agricultural Mortgage Corp., Class C Federated National Holding Co. Fidelity Southern Corp. Fidus Investment Corp. Financial Institutions, Inc. First Acceptance Corp. (a) First Bancorp, Inc. First Citizens Banc Corp. First Connecticut Bancorp First Defiance Financial Corp. First Financial Northwest, Inc. First Internet Bancorp First Marblehead Corp. (a) First NBC Bank Holding Co.(a) First Security Group, Inc. (a) First South Bancorp, Inc. First United Corp. (a) Firstbank Corp. Five Oaks Investment Corp., REIT Fortegra Financial Corp.(a) Fox Chase Bancorp, Inc. Franklin Financial Corp.(a) Full Circle Capital Corp. Garrison Capital, Inc. (b) German American Bancorp, Inc. Gladstone Capital Corp. (b) Gladstone Commercial Corp., REIT Gladstone Investment Corp.(a) Gladstone Land Corp., REIT(a) Gleacher & Co., Inc. (a) Gramercy Property Trust, Inc., REIT (b) GSV Capital Corp.(a) (b) Guaranty Bancorp Gyrodyne Co. of America, Inc., REIT Hallmark Financial Services, Inc.(a) Hamilton Bancorp, Inc./Md (a) (b) Hampden Bancorp, Inc. Harris & Harris Group, Inc. (a) Harvest Capital Credit Corp. Hawthorn Bancshares, Inc. HCI Group, Inc. Health Insurance Innovations, Inc.(a) (b) Heritage Commerce Corp. Heritage Financial Corp.(a) Heritage Financial Group, Inc.(a) Heritage Oaks Bancorp(a) HF Financial Corp. HMN Financial, Inc. (a) Home Bancorp, Inc. HomeStreet, Inc. HopFed Bancorp, Inc. Horizon Bancorp Horizon Technology Finance Corp.(a) (b) IMPAC Mortgage Holdings, Inc., REIT(a) (b) Imperial Holdings, Inc.(a)(b) Independence Holding Co. Independence Realty Trust, Inc., REIT Independent Bank Corp. Independent Bank Group, Inc. Intervest Bancshares Corp., Class A Investors Title Co. JAVELIN Mortgage Investment Corp., REIT JGWPT Holdings, Inc.(a) Keating Capital, Inc. Life Partners Holdings, Inc. LNB Bancorp, Inc. Macatawa Bank Corp. MainSource Financial Group, Inc. Manning & Napier, Inc. Marcus & Millichap, Inc.(a) Marlin Business Services Corp. Maui Land & Pineapple Co., Inc.(a) MBT Financial Corp.(a) Medallion Financial Corp. Mercantile Bank Corp. Merchants Bancshares, Inc. Meta Financial Group, Inc. Metro Bancorp, Inc.(a) MicroFinancial, Inc. Middleburg Financial Corp. MidSouth Bancorp, Inc. MidWestOne Financial Group, Inc. Moelis & Co.(a)(b) Monarch Financial Holdings, Inc. Monroe Capital Corp.(b) MutualFirst Financial, Inc. NASB Financial, Inc.(b) National Bankshares, Inc.(b) Naugatuck Valley Financial Corp.(a) New Hampshire Thrift Bancshares, Inc. New Mountain Finance Corp. New York Mortgage Trust, Inc., REIT NewBridge Bancorp(a) NGP Capital Resources Co. Nicholas Financial, Inc. (Canada) North Valley Bancorp(a) Northrim BanCorp, Inc. Norwood Financial Corp. Ocean Shore Holding Co. OceanFirst Financial Corp. OFS Capital Corp. Old Point Financial Corp.(b) Old Second Bancorp, Inc.(a) OmniAmerican Bancorp, Inc. One Liberty Properties, Inc., REIT Oneida Financial Corp. Oppenheimer Holdings, Inc., Class A Orchid Island Capital, Inc., REIT Owens Realty Mortgage, Inc., REIT Pacific Continental Corp. Pacific Mercantile Bancorp(a) Pacific Premier Bancorp, Inc.(a) Palmetto Bancshares, Inc.(a) Parke Bancorp, Inc.(a) (b) Patriot National Bancorp, Inc.(a) Peapack Gladstone Financial Corp. PennantPark Floating Rate Capital Ltd. (b) Penns Woods Bancorp, Inc. Peoples Bancorp of North Carolina, Inc. Peoples Bancorp, Inc. Phoenix Cos., Inc.(a) Physicians Realty Trust, REIT Porter Bancorp, Inc.(a) Preferred Apartment Communities, Inc., Class A, REIT Preferred Bank(a) Premier Financial Bancorp, Inc. Provident Financial Holdings, Inc. Pulaski Financial Corp. QCR Holdings, Inc. RCS Capital Corp., Class A (b) RE/MAX Holdings, Inc. Regional Management Corp.(a) Republic First Bancorp, Inc.(a) Riverview Bancorp, Inc.(a) Salisbury Bancorp, Inc. Saratoga Investment Corp. SB Financial Group, Inc. Seacoast Banking Corp. of Florida(a) Security National Financial Corp.(a) Shore Bancshares, Inc.(a) (b) SI Financial Group, Inc. Sierra Bancorp Silvercrest Asset Management Group, Inc. Simplicity Bancorp, Inc. Sotherly Hotels, Inc., REIT Southern National Bancorp of Virginia, Inc. Southwest Bancorp, Inc. Stellus Capital Investment Corp. Suffolk Bancorp(a) Summit Financial Group, Inc.(a) Sun Bancorp, Inc.(a) Territorial Bancorp, Inc. Timberland Bancorp, Inc. Trade Street Residential, Inc., REIT (b) TriplePoint Venture Growth BDC Corp. Tristate Capital Holdings, Inc.(a) U.S. Global Investors, Inc., Class A UMH Properties, Inc., REIT United Community Financial Corp./OH(a) United Insurance Holdings Corp. United Security Bancshares(a) (b) United Security Bancshares, Inc.(a) Unity Bancorp, Inc. Universal Insurance Holdings, Inc. VantageSouth Bancshares, Inc.(a) (b) WashingtonFirst Bankshares, Inc. West Bancorporation, Inc. Westbury Bancorp, Inc.(a) Wheeler Real Estate Investment Trust, Inc., REIT WhiteHorse Finance, Inc. (b) Whitestone REIT, Class B, REIT Yadkin Financial Corp.(a) ZAIS Financial Corp., REIT (b) ZipRealty, Inc. Industrial - 12.0% Active Power, Inc.(a) Adept Technology, Inc.(a) Advanced Emissions Solutions(a) AEP Industries, Inc.(a) Air T, Inc. Allied Motion Technologies, Inc. API Technologies Corp.(a) Applied Optoelectronics, Inc.(a) Argan, Inc. Arotech Corp.(a) (b) Art's-Way Manufacturing Co., Inc. (b) Astrotech Corp.(a) (b) Ballantyne Strong, Inc.(a) Breeze-Eastern Corp. (a) (b) Broadwind Energy, Inc.(a) Casella Waste Systems, Inc., Class A(a) Ceco Environmental Corp. Chase Corp. Chicago Rivet & Machine Co. Clean Diesel Technologies, Inc.(a) (b) Control4 Corp.(a) (b) Core Molding Technologies, Inc.(a) Covenant Transportation Group, Inc., Class A(a) CPI Aerostructures, Inc.(a) CUI Global, Inc.(a) CVD Equipment Corp.(a) (b) CyberOptics Corp.(a) Digital Ally, Inc.(a) (b) Eagle Bulk Shipping, Inc. (Marshall Islands) (a) (b) Eastern Co. Ecology and Environment, Inc., Class A Elecsys Corp.(a) (b) Energy Focus, Inc.(a) ENGlobal Corp.(a) Erickson Air-Crane, Inc.(a) (b) Espey Manufacturing & Electronics Corp. Exone Co.(a) (b) Frequency Electronics, Inc. (a) Fuel Tech, Inc.(a) Gencor Industries, Inc.(a) Giga-Tronics, Inc.(a) Global Brass & Copper Holdings, Inc. Goldfield Corp.(a) Hardinge, Inc. Heritage-Crystal Clean, Inc.(a) Hudson Technologies, Inc.(a) (b) Hurco Cos., Inc. Identive Group, Inc.(a) IEC Electronics Corp.(a) Image Sensing Systems, Inc.(a) Innovative Solutions & Support, Inc.(a) Insignia Systems, Inc.(a) Insteel Industries, Inc. Integrated Electrical Services, Inc.(a) Intellicheck Mobilisa, Inc.(a) IntriCon Corp.(a) Iteris, Inc.(a) Kadant, Inc. Key Technology, Inc.(a) Kratos Defense & Security Solutions, Inc.(a) Lawson Products, Inc.(a) LMI Aerospace, Inc.(a)(b) LoJack Corp.(a) LRAD Corp.(a) LS Starrett Co., Class A LSI Industries, Inc. Lydall, Inc.(a) Magnetek, Inc.(a) Manitex International, Inc.(a) Mesa Laboratories, Inc. Metabolix, Inc.(a) Metalico, Inc.(a) MFRI, Inc.(a) Microvision, Inc.(a) Mocon, Inc. NACCO Industries, Inc., Class A Nanophase Technologies Corp.(a) NAPCO Security Technologies, Inc.(a) National Presto Industries, Inc.(b) NN, Inc. NVE Corp.(a) Omega Flex, Inc. Orbit International Corp.(a) (b) Orion Energy Systems, Inc.(a) P&F Industries, Inc.(a) PAM Transportation Services, Inc.(a) Park-Ohio Holdings Corp. Patrick Industries, Inc.(a) Perma-Fix Environmental Services, Inc.(a) (b) PGT, Inc.(a) PMFG, Inc.(a) (b) PowerSecure International, Inc.(a) Pro-DEX, Inc.(a) Providence and Worcester Railroad Co. Pulse Electronics Corp.(a) Pure Cycle Corp.(a) (b) Rand Logistics, Inc.(a) (b) Research Frontiers, Inc.(a) (b) Revolution Lighting Technologies, Inc.(a) (b) SIFCO Industries, Inc. Sigmatron International, Inc.(a) SL Industries, Inc.(a) Sparton Corp.(a) Stock Building Supply Holdings, Inc.(a) Stoneridge, Inc.(a) STR Holdings, Inc.(a) Superconductor Technologies, Inc.(a) (b) Sutron Corp.(a) Synalloy Corp. Sypris Solutions, Inc. TRC Cos., Inc.(a) Turtle Beach Corp.(a) UFP Technologies, Inc.(a) Ultralife Corp.(a) UQM Technologies, Inc.(a) US Concrete, Inc.(a) USA Truck, Inc.(a) Viasystems Group, Inc.(a) Video Display Corp.(a) (b) VSE Corp. Wells-Gardner Electronics Corp.(a) Willis Lease Finance Corp.(a) WSI Industries, Inc. (b) YRC Worldwide, Inc.(a) ZAGG, Inc.(a) ZBB Energy Corp.(a) (b) Technology - 6.7% Acorn Energy, Inc.(a) (b) American Software, Inc., Class A Amtech Systems, Inc.(a) Astro-Med, Inc. Asure Software, Inc.(a) Audience, Inc.(a) Authentidate Holding Corp.(a) Axcelis Technologies, Inc.(a) AXT, Inc.(a) BSQUARE Corp.(a) Callidus Software, Inc.(a) Cascade Microtech, Inc.(a) Computer Task Group, Inc. Concurrent Computer Corp. CSP, Inc. Daegis, Inc.(a) Data I/O Corp.(a) Datalink Corp.(a) Datawatch Corp.(a) Digimarc Corp. Dot Hill Systems Corp.(a) Echelon Corp.(a) eMagin Corp.(a) EMCORE Corp.(a) (b) eOn Communications Corp.(a) (b) Evolving Systems, Inc. Exa Corp.(a) FalconStor Software, Inc.(a) Geeknet, Inc.(a) GigOptix, Inc.(a) Glu Mobile, Inc.(a) (b) GSE Systems, Inc.(a) GSI Technology, Inc.(a) Guidance Software, Inc.(a) Hutchinson Technology, Inc.(a) Icad, Inc.(a) Ikanos Communications, Inc.(a) Immersion Corp.(a) inContact, Inc.(a) Innodata, Inc.(a) Integrated Silicon Solution, Inc.(a) Intermolecular, Inc.(a) Interphase Corp.(a) inTEST Corp.(a) Key Tronic Corp.(a) Liquid Holdings Group, Inc.(a) Majesco Entertainment Co.(a) Mattersight Corp.(a) Mattson Technology, Inc.(a) Mitek Systems, Inc.(a)(b) Model N, Inc.(a)(b) MoSys, Inc.(a)(b) NCI, Inc.(a) Netlist, Inc.(a) NetSol Technologies, Inc.(a)(b) Overland Storage, Inc.(a) (b) PAR Technology Corp.(a) Pixelworks, Inc.(a) Planar Systems, Inc.(a) PLX Technology, Inc.(a) QuickLogic Corp.(a) (b) Qumu Corp.(a) RadiSys Corp.(a) Rainmaker Systems, Inc.(a) Richardson Electronics Ltd. Scientific Learning Corp.(a) Simulations Plus, Inc. Smith Micro Software, Inc.(a) Streamline Health Solutions, Inc.(a) Technical Communications Corp.(a) Transact Technologies, Inc. Ultra Clean Holdings, Inc.(a) USA Technologies, Inc.(a) Violin Memory, Inc.(a) Vitesse Semiconductor Corp.(a) Wave Systems Corp., Class A(a) Wayside Technology Group, Inc. WidePoint Corp.(a) Wireless Ronin Technologies, Inc.(a) XRS Corp.(a) Utilities - 0.7% Artesian Resources Corp., Class A Delta Natural Gas Co., Inc. Gas Natural, Inc. RGC Resources, Inc. Synthesis Energy Systems, Inc.(a) US Geothermal, Inc.(a) York Water Co. Total Common Stocks - 99.3% (Cost $54,433,001) Exchange Traded Fund - 0.0%* iShares Russell Microcap Index Fund (Cost $18,867) Warrant - 0.0%* Consumer, Non-cyclical - 0.0%* Photomedex, Inc. (a) (c) 27 (Cost $0) Total Long-Term Investments - 99.3% (Cost $54,451,868) Investments of Collateral for Securities Loaned - 13.4% BNY Mellon Securities Lending Overnight Fund, 0.1251%(d) (e) (Cost $7,900,619) Total Investments - 112.7% (Cost $62,352,487) Liabilities in excess of Other Assets - (12.7%) Net Assets- 100.0% REIT - Real Estate Investment Trust (a) Non-income producing security. (b) Security, or portion thereof, was on loan at May 31, 2014. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $20,615 which represents less than 0.1% of net assets. (d) At May 31, 2014, the total market value of the Fund’s securities on loan was $7,597,778 and the total market value of the collateral held by the Fund was $7,900,619. (e) Interest rate shown reflects yield as of May 31, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments United States 99.3% Canada 0.4% Cayman Islands 0.1% Israel 0.1% Marshall Islands 0.1% Puerto Rico 0.0%* Subject to change daily. * Less than 0.1% See previously submitted notes to financial statements for the period ended February 28, 2014. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”).Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sale price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the GFIA, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table summarizes the inputs used to value the Fund's investments at May 31, 2014: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $5 Exchange Traded Fund 18 18 Warrant - - * - 0 * Investments of Collateral for Securities Loaned - - Total $5 * Market value is less than the minimum amount disclosed. Independent pricing services are used to value a majority of the Fund’s investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Category Ending Balance at 5/31/14 Valuation Technique Unobservable Inputs Common Stocks Last Trade with Adjustment 44% Discount Significant changes in the discount percentage would generally result in significant changes in the fair value of the security. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The transfers in and out of the valuation levels as of May 31, 2014 compared to the valuation levels at the end of the previous fiscal year are detailed below: Transfer from Level 1 to Level 2 (in $000s) $ 5 Transfer from Level 1 to Level 3 (in $000s) Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended May 31, 2014: LEVEL 3- Fair Value measurement Common Stock using significant unobservable inputs (in $000s) Value in $000s Beginning Balance at 8/31/13 $ - Net Realized Gain/Loss - Change in Unrealized Gain/Loss - Purchases - Sales - Transfers In 16 Transfers Out - Ending Balance at 5/31/14 WREI Wilshire US REIT ETF Portfolio of Investments May 31, 2014 (unaudited) Number of Shares Description Value Long-Term Investments - 99.6% Common Stocks - 98.8% Financial - 98.8% Acadia Realty Trust, REIT 74 Alexander's, Inc., REIT Alexandria Real Estate Equities, Inc., REIT American Assets Trust, Inc., REIT American Campus Communities, Inc., REIT American Homes 4 Rent, REIT American Residential Properties, Inc., REIT(a) AmREIT, Inc., REIT Apartment Investment & Management Co., Class A, REIT Ashford Hospitality Prime, Inc., REIT Ashford Hospitality Trust, Inc., REIT Associated Estates Realty Corp., REIT AvalonBay Communities, Inc., REIT BioMed Realty Trust, Inc., REIT Boston Properties, Inc., REIT Brandywine Realty Trust, REIT Brixmor Property Group, Inc., REIT Camden Property Trust, REIT Campus Crest Communities, Inc., REIT CBL & Associates Properties, Inc., REIT Cedar Realty Trust, Inc., REIT Chatham Lodging Trust, REIT Chesapeake Lodging Trust, REIT Columbia Property Trust, Inc., REIT CommonWealth REIT, REIT CoreSite Realty Corp., REIT Corporate Office Properties Trust, REIT Cousins Properties, Inc., REIT CubeSmart, REIT DCT Industrial Trust, Inc., REIT DDR Corp., REIT DiamondRock Hospitality Co., REIT Digital Realty Trust, Inc., REIT Douglas Emmett, Inc., REIT Duke Realty Corp., REIT DuPont Fabros Technology, Inc., REIT EastGroup Properties, Inc., REIT Education Realty Trust, Inc., REIT Empire State Realty Trust, Inc., REIT Equity Lifestyle Properties, Inc., REIT Equity One, Inc., REIT Equity Residential, REIT Essex Property Trust, Inc., REIT Excel Trust, Inc., REIT Extra Space Storage, Inc., REIT Federal Realty Investment Trust, REIT FelCor Lodging Trust, Inc., REIT First Industrial Realty Trust, Inc., REIT First Potomac Realty Trust, REIT Franklin Street Properties Corp., REIT General Growth Properties, Inc., REIT Glimcher Realty Trust, REIT Government Properties Income Trust, REIT HCP, Inc., REIT Health Care REIT, Inc., REIT Healthcare Realty Trust, Inc., REIT Healthcare Trust of America, Inc., Class A, REIT Hersha Hospitality Trust, REIT Highwoods Properties, Inc., REIT Home Properties, Inc., REIT Hospitality Properties Trust, REIT Host Hotels & Resorts, Inc., REIT Hudson Pacific Properties, Inc., REIT Inland Real Estate Corp., REIT Investors Real Estate Trust, REIT Kilroy Realty Corp., REIT Kimco Realty Corp., REIT Kite Realty Group Trust, REIT LaSalle Hotel Properties, REIT Liberty Property Trust, REIT Macerich Co., REIT Mack-Cali Realty Corp., REIT MID-America Apartment Communities, Inc., REIT Monmouth Real Estate Investment Corp., Class A, REIT National Health Investors, Inc., REIT Parkway Properties, Inc., REIT Pebblebrook Hotel Trust, REIT Pennsylvania Real Estate Investment Trust, REIT Piedmont Office Realty Trust, Inc., Class A, REIT Post Properties, Inc., REIT ProLogis, Inc., REIT PS Business Parks, Inc., REIT Public Storage, REIT Ramco-Gershenson Properties Trust, REIT Regency Centers Corp., REIT Retail Opportunity Investments Corp., REIT Retail Properties of America, Inc., Class A, REIT RLJ Lodging Trust, REIT Rouse Properties, Inc., REIT(b) Ryman Hospitality Properties, Inc., REIT(b) Sabra Health Care REIT, Inc., REIT Saul Centers, Inc., REIT Senior Housing Properties Trust, REIT Silver Bay Realty Trust Corp., REIT Simon Property Group, Inc., REIT SL Green Realty Corp., REIT Sovran Self Storage, Inc., REIT Strategic Hotels & Resorts, Inc., REIT(a) Summit Hotel Properties, Inc., REIT Sun Communities, Inc., REIT Sunstone Hotel Investors, Inc., REIT Tanger Factory Outlet Centers, Inc., REIT Taubman Centers, Inc., REIT Terreno Realty Corp., REIT UDR, Inc., REIT Universal Health Realty Income Trust, REIT Urstadt Biddle Properties, Inc., Class A, REIT Ventas, Inc., REIT Vornado Realty Trust, REIT Washington Prime Group, Inc., REIT(a) Washington Real Estate Investment Trust, REIT Weingarten Realty Investors, REIT (Cost $14,662,041) Exchange Traded Fund - 0.8% Vanguard REIT ETF (Cost $119,904) Total Long-Term Investments - 99.6% (Cost $14,781,945) Number of Shares Description Value Investments of Collateral for Securities Loaned - 0.4% BNY Mellon Securities Lending Overnight Fund, 0.1251%(c) (d) (Cost $64,486) Total Investments - 100.0% (Cost $14,846,431) Liabilities in excess of Other Assets - 0.0%* Net Assets- 100.0% REIT - Real Estate Investment Trust * Less than 0.1% (a) Non-income producing security. (b) Security, or portion thereof, was on loan at May 31, 2014. (c) At May 31, 2014, the total market value of the Fund's securities on loan was $63,187 and the total market value of the collateral held by the Fund was $64,486. (d) Interest rate shown reflects yield as of May 31, 2014. Securities are classified by sectors that represent broad groupings of related industries. See previously submitted notes to financial statements for the period ended February 28, 2014. Country Breakdown % of Long-Term Investments United States 100% Subject to change daily. At May 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized
